Citation Nr: 0316920	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied entitlement to 
service connection for hepatitis.  

This case has previously come before the Board.  In August 
2000, the matter was remanded to the RO for further 
development.  That development having been completed to the 
extent possible, the Board proceeds with appellate review.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in June 2000.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran was scheduled for a VA examination in 
association with his original claim of entitlement to service 
connection for hepatitis in March 2003 and failed to appear; 
the veteran has refused to cooperate by refusing to report 
for VA examination.  

2.  The veteran was found to have hepatitis B approximately 5 
months after service..  

3.  The veteran does not currently have hepatitis B.

4.  Hepatitis B was acute, transitory, and resolved.

5.  Hepatitis A was indicated on one occasion many years 
after service.

6.  The competent evidence fails to establish that hepatitis 
C is related to service.  Hepatitis C was not manifest during 
service or for many years thereafter.  




CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The September 1971 service entrance examination shows that 
the veteran's genitourinary system, abdomen and viscera were 
normal.  At that time and in December 1971, he denied having 
or having had yellow jaundice or hepatitis.  Treatment 
records, dated in July 1972 and September 1972, reflect that 
he received intramuscular injections of penicillin for 
urethral discharge with burning sensation on urination.  The 
October 1972 separation examination report shows that the 
genitourinary system, abdomen, and viscera were normal.  

VA inpatient treatment records, dated from April 1973 to May 
1973, reflect a diagnosis of hepatitis, type B.  The examiner 
noted that he had tested "HBAg" positive on two occasions 
and had tested negative the day before discharge.  

A VA inpatient treatment records reflects treatment from July 
1977 to August 1977.  The record notes that the veteran was 
an intravenous drug abuser.  The examiner noted that he had 
been injecting himself with Ritalin daily for the previous 
six weeks, that he reported using a claen needle but that he 
had dissolved the Ritalin in tap water.  

VA inpatient treatment records, dated from August 1977 to 
October 1977 and in September 1987, note intravenous drug 
abuse.  A relevant assessment was narcotic addiction.  

In a March 1988 VA dental questionnaire, the veteran 
indicated that he had had serum hepatitis since 1972.  The 
examiner noted a 10-year history of intravenous drug abuse.  

A private pathology report, dated in August 1992, shows a 
diagnosis of chronic hepatitis.  The impressions of 
ultrasound study and CT (computed tomography) scan of the 
abdomen were echogenic liver suggesting inflammation and a 
prominent venous system of undetermined etiology, and normal 
abdomen, respectively.  

An October 1992 private treatment record notes a history of 
hepatitis C "(NON-A, NON-B)" recently.  A history of 
hepatitis in Vietnam was noted.  The diagnosis was history of 
hepatitis C, by history.  Private treatment records, dated 
from 1993 to 1997, show diagnoses of chronic hepatitis C.  

VA outpatient treatment records, dated from October 1996 to 
December 1996, reflect a diagnosis of chronic hepatitis C, 
and history of hepatitis A in 1971 and B in 1975.  The 
examiner noted that he had had chronic hepatitis for about 3-
1/2 years.  The results of laboratory testing in October 1996 
show that the veteran had hepatitis C.  The records bare the 
following notations:  "Anti-hepatitis C Virus (HCV Ab) - 
positive; Anti-hepatitis A - IgM (Anti-HAV-IgM) - negative; 
Hepatitis B surface antigen (HBsAg) - negative; Anti-
Hepatitis B CORE-IgM (Anti-HBc-IgM) - negative."  The 
interpretations were probable HCV infection, recent or 
current hepatitis A, early or chronic hepatitis B, acute 
hepatitis B, current hepatitis B (window period), and 
recovery from hepatitis B (immunity).  

A March 1997 VA outpatient treatment record reflects a 
diagnosis of chronic hepatitis C.  The record of treatment 
indicates that he was known to have had the disease for 4 1/2 
years.  Treatment records, dated in November 1997, noted 
possible hepatitis C and hepatitis B, and HCV.  

An April 1998 VA outpatient treatment record bares the 
following notations:  "Hepatitis C Ab (+).  ANA neg, CRP(-
)."  

In his substantive appeal, VA Form 9, received in March 1999, 
the veteran indicated that hepatitis had an onset in late 
1972.  He stated that when he was hospitalized at the VA 
shortly after service, doctors told him that because of the 
incubation period for hepatitis he brought it home from 
service in Korea and also that he contracted it in 
association with a penicillin shot administered prior to 
discharge.  

VA outpatient treatment records, dated in November 1999, note 
no alcohol consumption for many years.  The examiner noted 
the veteran's report of having contracted hepatitis C as a 
result of injections during service in Vietnam.  The veteran 
reported having had a blood transfusion in 1971.  He denied 
illicit sexual exposure and illicit drug use, except for 
marijuana in 1975.  The examiner noted that he had tested 
positive for marijuana one year prior to the date of the 
record.  The diagnosis was hepatitis C.  

At a personal hearing before the undersigned Veterans Law 
Judge in June 2000, the veteran testified that approximately 
one month prior to separation from service in November 1972, 
he had received several shots.  Transcript at 2 (June 2000).  
He stated that four months later he became ill with 
hepatitis.  Id.  He stated that he did not use drugs 
intravenously.  Id.at 6.  The veteran's spouse testified that 
as long as she had known him he had not been exposed to any 
blood product and had not had any intravenous exposure to 
hepatitis.  Id. at 7.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the December 1998 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the February 1999 
statement of the case and in the March 2003 supplemental 
statement of the case.   The Board concludes that the 
discussions in the December 1998 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In the August 
2000 Board Remand, the veteran was invited to submit 
additional evidence.  In September 2002, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  In November 
2002 he was informed by the RO of what additional records had 
been requested and of a negative response to a request for 
private medical records.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before the undersigned 
Veterans Law Judge in June 2000.  The actions of the Veterans 
Law Judge at the hearing complied with 38 C.F.R. § 3.103.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The Board notes 
that the veteran refused to report for VA examinations 
scheduled in March and May 2003 in association with his 
claim.  Report of Contact, June 17, 2003.  The duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not applicable.

The veteran was scheduled for VA examinations in March and 
May 2003 and failed to report.  The veteran was advised of 
the consequences of failing to report for a scheduled VA 
examination by letters dated in March and May 2003.  The 
Board notes that under VA regulations, it is incumbent upon 
the veteran to submit to a VA examination if he is applying 
for, or is in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).  

In March 2003, the veteran indicated that he was unwilling to 
report for VA examination.  He was notified of the 
consequences of a failure to report for a scheduled VA 
examination.  There is no evidence showing "good cause" for 
his failure to report for the scheduled VA examination.  In 
essence, he has stated that the evidence of record is 
sufficient to grant his claim.  This does not rise to the 
level of good cause.  If the veteran chooses to make himself 
unavailable while at the same time pursuing a claim for VA 
benefits, that is his choice and he must bear any adverse 
consequences of such action.  What is clear is that VA has 
made thorough and concerted efforts to assist the veteran in 
the development and adjudication of his claim.  Further 
action without assistance from the veteran constitutes a 
waste of limited government resources.  See e.g. Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  The veteran has asserted that 
he has hepatitis as a result of injections of penicillin 
during service.  The issue of whether hepatitis is related to 
service requires competent evidence.  The veteran is not a 
medical professional and neither his statements nor other lay 
statements of record constitute competent medical evidence 
that hepatitis is related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge.  
Likewise, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether hepatitis is related to service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  



Hepatitis A & B

Service medical records are negative for a diagnosis of 
hepatitis A or B.  While the records reflect that he received 
penicillin injections during service, the October 1972 
separation examination shows that the genitourinary system, 
abdomen and viscera were normal.  Post-service medical 
records reflect a diagnosis of hepatitis B shortly after 
separation, in April 1973.  Laboratory testing in October 
1996, however, showed that the veteran tested HBsAg negative.  
The laboratory test results specifically note recovery 
(immunity) from hepatitis B.  The Board notes that a November 
1997 VA outpatient treatment record notes possible hepatitis 
B; however, the veteran failed to report for VA examination 
and has refused to cooperate with VA.  Based on the objective 
medical evidence, the Board concludes that any hepatitis B 
within the initial post-service year was acute, resolved, and 
did not result in chronic disability.  Any lay assertion that 
the veteran has residuals of hepatitis B is not competent.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In regard to hepatitis A, service medical records are 
negative for a diagnosis of hepatitis A.  The Board notes 
that 1996 VA outpatient treatment records note the veteran's 
history of hepatitis A in 1971.  Unenhanced by any additional 
medical comment by the examiner, however, such notation does 
not constitute competent medical evidence.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Id.  The Board notes 
that VA outpatient treatment records, dated in 1996, note 
recent or current hepatitis A; however, the veteran failed to 
report for VA examination and has refused to cooperate with 
VA.  The evidence of record does not show that he currently 
has chronic hepatitis A or that he had hepatits A in service.  



Hepatitis C

Service medical records are absent for a diagnosis of 
hepatitis C and the October 1972 separation examination shows 
that the genitourinary system, abdomen and viscera were 
normal.  The medical evidence reflects an initial diagnosis 
of hepatitis C in August 1992, 20 years post-service.  While 
the veteran has reported a history of serum hepatitis since 
1972, a March 1988 record notes a history of hepatitis, and a 
reported history of hepatitis in Vietnam was noted in October 
1992 and November 1999, such is not competent medical 
evidence.  Id.  The histories were provided by the veteran 
and were not based on any review of medical records by a 
medical professional.  The Board notes that neither the 
veteran's opinion nor his spouse's opinion that he has 
hepatitis C as a result of penicillin shots administered 
during service is competent.  The Board notes that the 
veteran testified at his personal hearing in June 2000 that 
he had not been an intravenous drug user.  Transcript at 6.  
The medical evidence, however, reflects a 10-year history of 
intravenous drug abuse since 1977; this is supported by the 
findings of track marks in the antecubital fossa bilaterally 
when he was examined for hospitalization in September 1987.  
In regard to his assertion that hepatitis C is a result of a 
blood transfusion in 1971, service medical records are 
negative for evidence of, or reference to, a blood 
transfusion.  

In summary, there is no competent evidence that hepatitis A, 
B, or C is related to service.  Absent a current disability 
related by competent evidence to service, service connection 
is not warranted.  The preponderance of the evidence is 
against the claim of entitlement to service connection for 
hepatitis and there is no doubt to be resolved.  
Consequently, service connection for hepatitis is denied.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hepatitis is denied.  



_____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



